Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase of “for causing the movement of the at least one first guiding element and the at least one second guiding element relative to the support frame” which are directed to a manner of operating disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon (flow parameters of the fluid stream) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Examiner has reviewed applicant’s instant specification; however, there is no definition of such terminology as follows: “element”.  Thus, one ordinary skill in the art before the effective filing date of the invention would look these terms in the dictionary. 
The term “element” is defined as “a component or constituent of a whole or one of the parts into which a whole may be resolved by analysis.”  See dictionary in https://www.dictionary.com/browse/element.
Van der Waals equation:
[P+ (n2*a/V2)] × (V−n*b) = n*R*T
Where P, V and T are the pressure, volume and temperature; “n” is the amount of substance; and R is the ideal gas constant. The constant “a” corresponds to the strength of the attraction between molecules of a particular gas, and the constant “b” corresponds to the size of the molecules of a particular gas.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim limitation “first guiding element configured to cause a first change in direction of the stream” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structure term “guiding element” coupled with a functional language “configured to cause a first change in direction of the stream” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Claim limitation “second guiding element configured to cause a second change in direction of the stream” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structure term “guiding element” coupled with a functional language “configured to cause a second change in direction of the stream” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Because these claims 69-72, 74 and 76-85 limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.75(f) which requires that if there are several claims, they shall be numbered consecutively in Arabic numerals. 
For the purpose of this office action, misnumbered claims 69-72, 74 and 76-85 have been treated as 68-71, 73 and 75-84 respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 69-72, 74 and 76-85 are rejected under 35 U.S.C. 103 as being unpatentable over Lenzing (US 20030075046).
As regarding claim 69, Lenzing discloses the claimed invention for a combustion engine ([0004], [0022], [0030]-[0032] and claims 7-8) comprising: a crankcase in an engine compartment and configured to discharge a blow-by-gas stream; an air intake tract that is configured to receive the blow-by-gas stream, the stream including impurities ([0027]-[0028] and claim 9); and a precipitation device (annotated fig. 2) in the engine compartment configured for precipitation of the impurities, the precipitation device comprising a first guiding element configured to cause a first change in direction of the stream; a second guiding element configured to cause a second change in direction of the stream; a support frame integrated into the second guiding element as a single piece that indirectly supports the first guiding element; and a resetting device integrated into the first guiding element as an additional single piece that is configured for causing movement of the first guiding element in a direction away from the second guiding element and in a direction parallel to the stream approaching the first guiding element, or for causing movement of the second guiding element in a direction away from the first guiding element and in a direction parallel to the stream approaching the second guiding element, wherein the movement increases a gap between the first guiding element and the second guiding element and the gap is in the direction of the stream approaching the first guiding element or the second guiding element (annotated fig. 2).

    PNG
    media_image1.png
    570
    595
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    529
    548
    media_image2.png
    Greyscale

Also regarding claim 69, Lenzing does not disclose the support frame integrated into the second guiding element as a single piece that indirectly supports the first guiding element; and the resetting device integrated into the first guiding element as an additional single piece.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the support frame integrated into the second guiding element as a single piece that indirectly supports the first guiding element; and the resetting device integrated into the first guiding element as an additional single piece in order to enhance precipitation device performance, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).  Where patentability is said to be based upon particular chosen one piece or upon other configurations recited in the claim, the Applicant must show that the chosen one piece are critical and unexpected results.
As regarding claim 70, Lenzing as modified discloses all of limitations as set forth above.  Lenzing as modified discloses the claimed invention for wherein the resetting device that establishes a restoring force and is configured for causing movement of the first guiding element and the second guiding element relative to the support frame (annotated fig. 2).
As regarding claim 71, Lenzing as modified discloses all of limitations as set forth above.  Lenzing as modified discloses the claimed invention for wherein the resetting device comprises a leaf spring, a helical spring (annotated figs. 2) or elastomer spring.
As regarding claim 72, Lenzing as modified discloses all of limitations as set forth above.  Lenzing as modified discloses the claimed invention for wherein the precipitation device further comprises: a gap between the at least one first guiding element and the at least one second guiding element, wherein the cross section of the flow comprises the gap and the moving changes a radius of the gap (annotated figs. 2).
As regarding claim 74, Lenzing as modified discloses all of limitations as set forth above.  Lenzing as modified discloses the claimed invention except for wherein the single piece of the support frame and the second guiding element together comprises an injection molded plastic.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the single piece of the support frame and the second guiding element together comprises an injection molded plastic in order to ease of the components’ manufacture, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Where patentability is said to be based upon particular chosen material recited in the claim, the Applicant must show that the chosen material are critical and unexpected results.
As regarding claim 76, Lenzing as modified discloses all of limitations as set forth above.  Lenzing as modified discloses the claimed invention for wherein the first change in direction is a direction opposite of a direction of the stream before approaching the first guiding element (annotated fig. 2).
As regarding claim 77, Lenzing as modified discloses all of limitations as set forth above.  Lenzing as modified discloses the claimed invention for wherein the second change in direction is a direction opposite of a direction of the stream before approaching the second guiding element (annotated fig. 2).
Claims 78-85 are also rejected with similar reasons as stated in claims 69-72, 74 and 76-77 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 69-72, 74 and 76-85 have been considered but are moot because the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773